Citation Nr: 1611435	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right shoulder, status post Mumford procedure and clavicle resection, with surgical scar (right shoulder disability).

2.  Entitlement to a rating higher than 10 percent for bilateral flat feet.

3.  Entitlement to an initial compensable rating for hemorrhoids.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for chronic pain syndrome.

6.  Entitlement to service connection for headaches.

7. Entitlement to service connection for a right side neck disability.

8.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975, from March 2001 to October 2001, and from March 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 2005, the RO denied service connection for a low back disability, left knee disability, right side neck disability, headaches, and chronic pain syndrome.  In March 2007, the RO granted service connection for a right shoulder disability and assigned a 10 percent rating.  It also granted service connection for hemorrhoids and assigned a 0 percent (noncompensable) rating.  Both ratings were effective from January 17, 2005.  In July 2007, the RO increased the Veteran's rating for his service-connected bilateral flat feet from 0 percent to 10 percent, effective from June 28, 2005.

The Veteran was scheduled for a Board videoconference hearing in January 2016, but did not appear.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Board videoconference hearing in January 2016.  He was to appear at the RO in St. Louis, Missouri, to participate in this hearing.  However, in correspondence also dated January 2016, he reported that he had since moved to Alabama, and therefore could not attend the scheduled hearing.  In additional correspondence dated February 2016, the Veteran requested a new hearing date.

Accordingly, the case is REMANDED for the following action:

1. Transfer the Veteran's claims file to the RO in Montgomery, Alabama.

2.  Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




